Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION

The pending claims 1-20 are presented for examination.

Information Disclosure Statement
The information disclosure statement filed 9/22/2020 fails to comply with the provisions of 37 CFR 1.97, 1.98 and MPEP § 609 because Applicant has not provided a proper copy or list of the references with the same name in the information disclosure statement and English abstract or translation is needed for foreign document. Applicant is advised that the date of any re-submission of any item of information contained in this information disclosure statement or the submission of any missing element(s) will be the date of submission for purposes of determining compliance with the requirements based on the time of filing the statement, including all certification requirements for statements under 37 CFR 1.97(e). See MPEP § 609.05(a). 

The information disclosure statement (IDS) submitted on 7/26/2019 has been considered by the examiner.  Please see attached PTO-1449.

Claim Objections
Claims 1-9 and 21-26 are objected to because of the following informalities:  


Because “[A]pparatus claims cover what a device is, not what a device does.” Hewlett-Packard Co. v. Bausch & Lomb Inc., 909 F.2d 1464, 1469, 15 USPQ2d 1525, 1528 (Fed. Cir. 1990), see MPEP 2114.II.
Appropriate correction is required.
Similar problem exists in claims 23 and 26.

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows: 
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Claims 10-20 are rejected under 35 U.S.C. 101 because the claimed invention is directed to non-statutory subject matter.
As to claim 10, the claim recites the use of various components and elements that would be reasonably understood by one of ordinary skill in the art to mean software, a software based component implementation, or an abstract concept based on software.  Examples of components and concepts used in the claim are: a data package, a storage manager, and other such terms that are interpreted to mean abstract concepts and software implementations. The instant application specification recites “A verification system (or subsystem) can be configured by a user manually or automatically by a software program 
Claims 11-20 are method claims. A claimed process is surely patent-eligible under § 101 if: it is tied to a particular machine or apparatus. However, claims 11-20 fail to tie to a particular machine or apparatus. For example, claim 11 recites “processing a first write operation request…; verifying the first write operation request…”, but in no way is it clear as to how this is accomplished (i.e., accomplished by a particular machine).  In order to make the method claim a statutory subject matter, a hardware component (i.e. a processor) must be explicitly provided in the body of the claim to execute the steps in the method claim. As such, they fail to fall within a statutory category.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees.   A nonstatutory obviousness-type double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); and In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on a nonstatutory double patenting ground provided the reference application or patent either is shown to be commonly owned with this application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159.  See MPEP §§ 706.02(l)(1) - 706.02(l)(3) for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/forms/. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to http://www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.

Claims 1-20 is provisionally rejected on the ground of nonstatutory obviousness-type double patenting as being unpatentable over claim 1 of Patent 10,380,100.  
Although the conflicting claims are not identical, they are not patentably distinct from each other because the inventions are obvious variants. Claims 1 and 2 of the instant application substantially recites the limitations of claim 1 of Patent 10,380,100as shown in comparison table below.
Although the conflicting claims are not identical, they are not patentably distinct from each other because they are substantially similar in scope and they use the same limitations.
It would have been obvious to a person of ordinary skill in the art at the time the invention was made to omit the additional elements of claims 1 and 2 of the instant application to arrive at claims 1 of the Patent 10,380,100 because the person would have realized that the remaining element would perform the same functions as before. “Omission of element and its function in combination is obvious expedient if the remaining elements perform same functions as before.” See In re Karlson (CCPA) 136 USPQ 184, decide Jan 16, 1963, Appl. No. 6857, U. S. Court of Customs and Patent Appeals.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –
(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.
(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1, 3 8-11 and 20 are rejected under 35 U.S.C. 102(a)(1) and 102(a)(2) as being anticipated by Boerries et al. (US Pub. No. 2007/0028293).

Referring to claim 1, Boerries et al. teaches a data storage system, comprising: 
a storage device (machine readable medium, see Boerries et al., Para. 214); and 
a processor (processors, see Boerries et al., Para. 214) configured to cause: 
processing a first write operation request (processing an incoming command, see Boerries et al., Para. 52) for performing a first write operation on a first metadata record in a file system volume of the storage device (a user may use commands to enter, store, access, update, modify, and/or delete content or metadata (i.e., information about content). Content may have one of various content types, such as contacts, calendar events, tasks, emails and/or library items. Furthermore, content may have a personal information management (PIM) content type, which may include a contact, calendar event or a task. A library item includes a media object such as a photo image, an audio file, a video clip, a movie or a document, or may be a group of such items such as album of photos or collection of home movies. Metadata includes information about such content, see Boerries et al., Para. 34, wherein the library is interpreted as file system); 
prior to performing the first write operation in the file system volume and in response to the first write operation request, verifying the first write operation request based on verification logic and based on comparing extracted information of the first write operation request to stored values in a namespace storage area of the storage device (To determine whether a conflict exists, the processing logic 250 compares the new command 400 to existing command s 401-407 in the incoming queue 231 and/or the outgoing queue 241. If the new command 400 and an existing queued command contain related content or metadata, the processing logic 250 may determine that a conflict must be resolved between the new command 400 and this existing command, see Boerries et al., Para. 130. The store and forward Boerries et al., Para. 196, incoming memory 230 and outgoing memory may be formed using a database. For example, command memory 220 may be configured in a database containing commands. Each command in the database may be associated with attributes. For example, an attribute associated with a command in the database may identify the command as an incoming command or an outgoing command for a particular content node 300, see Boerries et al., Para. 96); and 
based on the verifying the first write operation, determining whether to perform the first write operation in the file system volume (At 1209, if a conflict exists between the new command and an existing command, the processing logic 250 resolves the conflict by determining whether to discard the new command, aggregate the new command with the existing conflicting command, remove the existing conflicting command from the queue 231 or 241, and/or move the new command to the incoming queue 231, see Boerries et al., Para. 122), 
wherein the namespace storage area of the storage device is different than and outside of the file system volume of the storage device (database in Boerries et al., Para. 96 is different and outside of the library in Boerries et al., Para. 34).

Boerries et al. teaches responsive to a second indication, reserving a second plurality of metadata areas without creating a namespace associated therewith, wherein the second plurality of metadata areas comprises a metadata area for a second metadata record (A change to a content node 300-1 may represent one of a number of events including an addition, modification or deletion of content or metadata, see Boerries et al., Para. 38).

As to claim 8, Boerries et al. teaches the verification logic is resident on the data storage system and implemented in hardware circuitry (The store and forward logic 210 may be implemented in hardware, executable code or a combination of both. The store and forward logic 210 may include VLSI and/or FPGA hardware. The store and forward logic 210 may include a standalone server or a network of servers. The store and forward logic 210 may be implemented with a general purpose central processing unit (CPU), see Boerries et al., Para. 51, computer software or firmware running on one or more data processors and/or digital signal processors. The invention may be implemented in a computer program product such as a machine readable medium (e.g., a memory card, ROM, RAM, PROM, EPROM, flash memory, magnetic or optical diskette, CDROM, DVD, and the like), see Boerries et al., Para. 214).

As to clam 9, Boerries et al. teaches a file system driver is configured to generate a corrected first write operation request based on the verifying (At 1209, if a conflict exists between the new command and an existing command, the processing logic 250 resolves the Boerries et al., Para. 122).

Referring to claim 10, Boerries et al. teaches a data storage system, which recites the corresponding limitations as set forth in claim 1 above; therefore it is rejected under the same subject matter.

Referring to claim 11, Boerries et al. teaches a machine-implemented method, which recites the corresponding limitations as set forth in claim 1 above; therefore it is rejected under the same subject matter.

As to claim 20, Boerries et al. teaches generating, by a file system driver, a corrected first write operation request based on verifying the first write operation request (At 1209, if a conflict exists between the new command and an existing command, the processing logic 250 resolves the conflict by determining whether to …, aggregate the new command with the existing conflicting command, see Boerries et al., Para. 122), wherein verifying the first write operation request is performed at the storage device (the content router 200 may configure the device gateway 264 and/or the server gateway 266 with one or more of the routing parameters and/or one or more of the transformation parameters, such that the gateway may perform routing and transformations on commands of a content node, see Boerries et al., Para. 157).

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claims 2, 4, 7, 12, 13, 17 and 19 are rejected under 35 U.S.C. 103 as being unpatentable over Boerries et al. (US Pub. No. 2007/0028293) in view of Rostoker (U.S. Pat. Pub. 2014/0258599).

As to claim 2, Boerries et al. teaches processing a first indication to verify a write operation request associated with a category (A command having a command type of query indicates a request for a category of content from a content node, see Boerries et al., Para. Boerries et al., Para. 38).
However, Boerries et al. does not explicitly teach 
identifying a first plurality of metadata areas in the file system volume of the storage device, the first plurality of metadata areas configured to store a plurality of metadata records, wherein the plurality of metadata records comprises the first metadata record; and wherein the namespace comprises the stored values associated with a set of descriptors for characterizing a respective metadata area of the first plurality of metadata areas.
Rostoker teaches
identifying a first plurality of metadata areas in the file system volume of the storage device, the first plurality of metadata areas configured to store a plurality of metadata records, wherein the plurality of metadata records comprises the first metadata record (The data storage device 102 includes the memory 104 on a memory die 103 that is coupled to a controller 120 on a controller die 121, see Rostoker, Para. 13. The memory 104 may include a system data portion 106 and a user data portion 108. The system data portion 106 may include one or more sets of data that may be used by the controller 120 or the host device 130 to store information. For example, the system data portion 106 may include file and directory information, such as file management tables for a file system that may be used by the host device 130 and/or by the controller 120. The system data portion 106 includes a write protection map 160 and a write protection data structure 170 [as metadata], see Rostoker, Rostoker, Para. 24); and 
the namespace comprises the stored values associated with a set of descriptors for characterizing a respective metadata area of the first plurality of metadata areas (In response to providing the index 122 to the write protection data structure 170, a corresponding value 124 may be read from the indexed entry and received at the write protected data locator 150. The value 124 may include a first indication 154, a second indication 156, or a memory address, see Rostoker, Para. 18, generate the index 122 from the write address 133, see Rostoker, Para. 42).
Therefore, it would have been obvious to one of ordinary skill in the art at the time the invention was made to modify the method of Boerries et al., to have identifying a first plurality of metadata areas in the file system volume of the storage device, the first plurality of metadata areas configured to store a plurality of metadata records, wherein the plurality of metadata records comprises the first metadata record; and the namespace comprises the stored values associated with a set of descriptors for characterizing a respective metadata area of the first plurality of metadata areas, as taught by Rostoker, to reduce or eliminate latency associated with searching (Rostoker, Para. 6).

As to claim 4, Boerries et al. teaches write operation requests related to the plurality of metadata records (A command may contain a command type and a payload. The payload may include the content itself. Alternatively, the payload may include metadata, or may include both the content and metadata, see Boerries et al., Para. 182); and a flag, and wherein the Boerries et al., Para. 187).

As to claim 7, Boerries et al. as modified teaches the namespace is stored in a dedicated partition of the storage device, wherein the dedicated partition is separate from a partition in the storage device for storing the metadata records (see Rostoker, FIG. 1).

Claim 12 is rejected under the same rationale as stated in the claim 2 rejection.

Claim 13 is rejected under the same rationale as stated in the claim 4 rejection.

As to claim 17, Boerries et al. teaches writing a namespace in a dedicated non-volatile chip that is separate from the storage device for storing the metadata records (a machine readable medium (e.g., a memory card, ROM, RAM, PROM, EPROM, flash memory, magnetic or optical diskette, CDROM, DVD, and the like), see Boerries et al., Para. 214. A change to a content node 300-1 may represent one of a number of events including an addition, modification or deletion of content or metadata, see Boerries et al., Para. 38).

As to claim 19, Boerries et al. as modified teaches the each write operation requests associated with the category is generated by a file system driver (controller 120 may receive the Rostoker, Para. 21), and wherein the verifying the first write operation request is caused to be performed at a host server in a host- storage system (see Rostoker, Para. 21-24, wherein controller performs verifying operation), wherein information in the first write operation request comprises one or more of: a predetermined signature; node size; clump size of reservation; and extent (A command having a command type of query indicates a request for a category of content from a content node, see Boerries et al., Para. 187).

Claims 5, 6, 14 and 15 are rejected under 35 U.S.C. 103 as being unpatentable over Boerries et al. (US Pub. No. 2007/0028293) in view of Fiske et al. (U.S. Pat. Pub. 2013/0238876).

As to claim 5, Boerries et al. does not explicitly teach receive a second indication to disable verification for a write operation request in the file system volume; receive a second write operation request for a second write operation on a second metadata record; and based on the second indication, perform the second write operation without verifying the second write operation request.
However, Fiske et al. teaches receive a second indication to disable verification for a write operation request in the file system volume; receive a second write operation request for a second write operation on a second metadata record; and based on the second indication, perform the second write operation without verifying the second write operation request (the host may set a bit in the enhanced write command to indicate application requires a bit-by-bit Fiske et al., Para. 88).
Therefore, it would have been obvious to one of ordinary skill in the art at the time the invention was made to modify the method of Boerries et al. teaches, to have receive a second indication to disable verification for a write operation request in the file system volume; receive a second write operation request for a second write operation on a second metadata record; and based on the second indication, perform the second write operation without verifying the second write operation request, as taught by Fiske et al., to improve storage system scalability, and potentially reduce network traffic significantly (Fiske et al., Para. 26).

As to claim 6, Boerries et al. teaches reserving a second plurality of metadata areas without creating a namespace, wherein the second plurality of metadata areas comprises a metadata area for the second metadata record (A change to a content node 300-1 may represent one of a number of events including an addition, modification or deletion of content or metadata, see Boerries et al., Para. 38, wherein the content node allows the addition of metadata, it indicates the area for metadata record is reserved).

Claim 14 is rejected under the same rationale as stated in the claim 5 rejection.

Claim 15 is rejected under the same rationale as stated in the claim 3 rejection.

Claim 16 is rejected under 35 U.S.C. 103 as being unpatentable over Boerries et al. (US Pub. No. 2007/0028293) in view of Rostoker (U.S. Pat. Pub. 2014/0258599) as applied to claims 2, 4, 7, 12, 13, 17 and 19 above, and in further view of O’Hare et al. (U.S. Pat. Pub. 2016/0150047).

As to claim 16, Boerries et al. as modified teaches writing the namespace in a dedicated partition of the storage device, wherein the dedicated partition is separate from a partition in the storage device for storing the metadata records (see Rostoker, FIG. 1).
Boerries et al. as modified does not explicitly teach the namespace is stored in a plain text format, a binary format, or Extensible Markup Language (XML) format.
However, O’Hare et al. teaches the namespace is stored in a plain text format, a binary format, or Extensible Markup Language (XML) format (the metadata may be stored in a compact binary format, see O’Hare et al., Para, 125).
Therefore, it would have been obvious to one of ordinary skill in the art at the time the invention was made to modify the method of Boerries et al. as modified, to have the namespace is stored in a plain text format, a binary format, or Extensible Markup Language (XML) format, as taught by O’Hare et al., to have improved scalable cloud-based storage (O’Hare et al., Para. 18).

Claim 18 is rejected under 35 U.S.C. 103 as being unpatentable over Boerries et al. (US Pub. No. 2007/0028293) in view of Rostoker (U.S. Pat. Pub. 2014/0258599) as applied to claims Hashimoto et al. (U.S. Pat. No. 9,529,735).

As to claim 18, Boerries et al. as modified does not explicitly teach encrypting the namespace, and wherein the verifying comprises extracting a secret key from the first write operation request.
However, Hashimoto et al. teaches encrypting the namespace, and wherein the verifying comprises extracting a secret key from the first write operation request (encryption of data in storage system 120, see Hashimoto et al., Col. 4, lines 23-24, controller 130 of storage system 120 receives an IO from a host computer, (e.g., host 101). In step 302, controller 130 extracts a namespace identification code and an access key, see Hashimoto et al., Col. 6, lines 19-21).
Therefore, it would have been obvious to one of ordinary skill in the art at the time the invention was made to modify the method of Boerries et al. as modified, to have encrypting the namespace, and wherein the verifying comprises extracting a secret key from the first write operation request, as taught by Hashimoto et al., to have more robust security of shared storage resources in distributed computing systems (Hashimoto et al., Col. 1, lines 46-47).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JAU SHYA MENG whose telephone number is (571)270-1634.  The examiner can normally be reached on 9AM-5PM EST M-F.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Fred Ehichioya can be reached on 571-272-4034.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/JAU SHYA MENG/             Primary Examiner, Art Unit 2168